January    7, 1959
                                            Opinion   No. WW-543

Mr. William A. Harrison                    Re:   May credit life, heal~tiand
Coi-nmissioner   of Insurance                    accident insur,ance policies
State Board of Insurance                         issued under Article 3.53 of
International  Life Building                     the Insurance Code exempt
Austin, Texas                                    from coverage ang de&&or
                                                 disability resulting .from any
                                                 cause originating priortwthe
Dear   Mr.   Harrison:                           date of the policy?

          You have asked our opinion “as to whether credit life, health
and accident insurance policies   issued in accordanca with the terms of
Article 3.53, Texas Insurance Code, may exempt from coverage       any
death or disability resulting from any cause which originated prior to
the date of the policy.”

           Article 3.53, Section 7B, provides:    “Credit life insurance
policies  shall insure against the contingency   of death from any cause
whatsoever.    . .*  No exceptions being permitted,   it is clear that a
credit life insurance   policy may not contain the exemption set out
above.

          Article   3.53, Section 7C, provides that “credit health and ac-
cident policies shall insure against the contingency    of disability frbm
sickness   or accident of every kind and character whatsoever,       originating
and occurring    within the term of the policy.”

             You have indicated that the departmental        construction   given
this particular     article by your office is to the effect that the language
in Section 7C “originating        and occurring   within the term of the policy,”
refers to the disability      suffered by the policyholder     rather than to any
sickness     or accident   which might pre-exist     the term of the policy:     Where
the, language of a st’atute is susceptible      of more than one construction      oar%
of doubtful meaning “longstanding         departmental    construction   may be resort-
ed to in determining       their Iproper interpretation.”    Dallas Title & Guaranty
Company v. Board of Insurance Commissioners,               22m.2d        332 (Tex. Civ~.
App., error ref.)       With your construction     we are in agreement     and hold
that the provision      in question precludes    the issuance of policies exempting
disabilities    resulting from causes originating prior to the date of the
policy.

          In interpreting   a statute it is necessary   to examine it as a whole.
“In determining   the legislative   intent,~ the Court should not Look alone to
                                                                                   --_.




Mr.   William   A. Harrison,   page 2 (WW-543)




any one phrase, clause or sentence of the Act, bpt to the entire Act.      . .*
Popham v. Patterson   (Tex. Sup. Ct. ) 121 Tex. 6r5, 51 S.W.2d 689.

           The fundamental purpose of insurance,‘of     the type authorized
by Article 3.53 is obviously to insure the ultimate payment of the loan
in the event something happens to the earning capacity of the borrower
during the term of the loan. It is the occurrence      of a disability durin
the loan that is insured against.    As stated in Article 3.53, Section 1Bf I):
“Credit Health Insurance and Credit Health and Accident Insurance          as
used in this article . . .are expressly  limited in their coverage to the
contingencies   of death or loss resulting from sickness and accident.”


            When must the contingency of loss resulting from sickness       and
accident occur?     By the plain wording of the article,  it must originate
and occur within the term of the policy.     To interpret this statute to mean
that the accident or sickness which results ultimately      in a loss of earning
capacity must occur during the term of the policy is to impute to the
Legislature   an intenffon to defeat the basic purpose of thl: Act.   It would
have to be held that if an accident or illness .occurred prior to a loan,
which resulted In a disability   during the term thereof, the loan would not
be protected.   This flies in the face of the fact that the very contingency
has taken place from which the parties had contr.aM        to protect them-
selves.

                                    SUMMARY

                    Credit, life, health and accident lnsur-
                    ante policies  issued under Article 3.53
                    of the Insurance Code may not exempt
                    from coverage    any death or disability
                    resulting from any cause origfnating
                    prior to the date of the policy.

                                     Respectfully   submitted,

                                     WILL   WILSON




                                     Cecil Cammack,     Jr.
RVL$g                                ~Assistant Attorney General
Mr.   William   A. Harrison,   page 3 (WW-543)




J?PPROVED:

OPINION    COMMITTEE:

Geo. P. Blackburn,   Chairman
Tom I. McFarling
Gordon C. Cass
J. Milton Richardson
David R. Thomas

REVIEWEDFOR       THEATTORNEY           GENERAL
BY:
    W. V. Geppert